UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BRETT P.,

                              Plaintiff,

v.                                                              1:18-CV-01395 (NAM)

COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.


Appearances:

Josephine Gottesman
Dennis Kenny Law
288 North Plank Road
Newburgh, New York 12550
Counsel for Plaintiff

Joshua L. Kershner
Social Security Administration
Office of Regional General Counsel - Region II
26 Federal Plaza - Room 3904
New York, New York 10278
Counsel for Defendant

Hon. Norman A. Mordue, Senior United States District Court Judge

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Brett P. filed this action under 42 U.S.C. § 405(g) and 1383(c)(3), challenging

the denial of his application for Social Security Disability (“SSD”) insurance benefits. (Dkt.

No. 1). The parties’ briefs are presently before the Court. (Dkt. Nos. 11, 18). After carefully

reviewing the administrative record, (Dkt. No. 8), and considering the parties’ arguments, the
Court reverses the denial decision and remands for further proceedings consistent with this

Order.

II.      BACKGROUND

          A.    Procedural History

         Plaintiff applied for disability benefits in May 2015, alleging that he had been disabled

since August 1, 2013. (R. 11). Plaintiff claims he is disabled due to Stickler syndrome,

hearing loss, irritable bowel syndrome, and depression. (R. 507). The Social Security

Administration (“SSA”) denied Plaintiff’s application on August 20, 2015. (R. 364–79).

Plaintiff appealed that determination and requested a hearing before an Administrative Law

Judge (“ALJ”). (R. 394–95). The hearing was held on August 2, 2017 before ALJ Asad M.

Ba-Yunus. (R. 274–355). At this hearing, Plaintiff appeared and testified, as did a Vocational

Expert (“VE”). (Id.). On October 20, 2017, the ALJ issued a decision finding that Plaintiff

was not disabled. (R. 11–21). Plaintiff’s subsequent request for review by the Appeals

Council was denied on October 2, 2018. (R. 1–7). Plaintiff then commenced this action on

November 30, 2018. (Dkt. No. 1).

          B.    Plaintiff’s Background and Testimony

         Plaintiff was born in 1983. (R. 19). He graduated from high school and went on to

study piano and psychology in college. (R. 19, 309–10). Plaintiff attended graduate school for

a year and a half where he studied vocational rehabilitation. (R. 1319). Plaintiff was unable to

complete the program due to his medical conditions. (R. 294–95).

         Plaintiff testified that in 2007-2008 he started to get tendinopathies all over his body,

including his hands, which made using a computer difficult. (R. 299–301). Plaintiff testified

that he also started experiencing pain in his neck, arms, and groin. (R. 301–02). Plaintiff



                                                   2
became frustrated when his doctors were unable to diagnose his condition. (R. 301). Plaintiff

testified that he would start jobs but then would be forced to quit or be fired as a result of the

pain caused while performing his job duties. (R. 304). He stated that he became “horribly

depressed because I couldn’t figure out what was wrong with me.” (R. 310). Plaintiff was

ultimately diagnosed with a connective tissue disorder associated with Stickler syndrome. (R.

309).

        To treat his chronic pain, Plaintiff received prolotherapy injections to stimulate his

connective tissue and strengthen his joints. (R. 311). These injections allowed him to continue

his education and attend graduate school for a brief time. (R. 292, 311). While he was

interning during his graduate studies, Plaintiff’s tendinopathies worsened and affected his

hands, shoulders, and the back of his neck. (R. 312–13). Plaintiff testified that his pain

symptoms, along with fatigue and exhaustion, forced him to quit the internship and withdraw

from doing anything because he was immobile and he was afraid of hurting himself. (Id.). He

continued with the prolotherapy injections and was prescribed Fentanyl and Hydrocodone, but

his condition continued to worsen. (R. 316). Plaintiff testified that he has tried various pain

medicines but has been unable to achieve relief. (Id.)

        Plaintiff asserts that his nervous system was impaired causing “brain zaps,” shortness of

breath, sweating with the smallest amount of heat, nausea, increased sensitivity to light and

sound. (R. 316–17). Plaintiff reported the he underwent a surgical procedure that further

worsened his condition. (R. 318). He testified that after his surgery he suffered from an

increasing number of flare-ups and his relationship with his parents deteriorated due to his

growing dependence on them. (R. 321–22). Plaintiff claims that his parents “had [him]

committed” to Albany Medical Center. (R. 318–19).



                                                  3
       Plaintiff stated that when he was released from Albany Medical Center, he went to live

in a motel. (R. 322). Plaintiff testified that he continues to have chronic pain and that he has

difficulty focusing when people speak to him. (R. 322–23). He estimated he would have to

stop to rest after walking sixty to seventy yards. (R. 324). Plaintiff stated that repetitive use of

his hands continues to cause pain. (Id.). He stated that he can only drive short distances in a

car. (R. 325). Plaintiff said he must set aside twelve hours each day to sleep because he

cannot sleep for extended periods of time and wakes up “exhausted, feeling like [you] just ran

a marathon when [you] just had 10 hours of sleep.” (Id.). Plaintiff asserts that his prescribed

medication has resulted in weight gain, dizziness, and memory problems. (R. 325–26).

       Plaintiff reported that he lived with his parents for some time, but recently moved into

an apartment. (R. 288). Plaintiff stated that his parents prepare most of his meals because

repetitive motions such as chopping and stirring cause him pain. (R. 526). Plaintiff stated that

he has no problems with personal care. (R. 524). He said he can “only lift light items” and

must “limit standing because of sciatic pain.” (R. 529). He reported that “sitting too long can

cause sciatica” and that he “can climb stairs but not frequently.” (Id.). Plaintiff stated that he

spends his days reading, watching television, and listening to music. (R. 527). Plaintiff uses

hearing aids, contact lenses, and hand splints. (R. 530). He reported that he has no problems

getting along with others and noted that stress or changes in schedule can cause him difficulty

completing tasks. (R. 530–31).

         C.    Medical Evidence of Disability

       Plaintiff’s disability claim stems from complaints of widespread joint pain, mobility

issues, chronic and severe neck pain, muscle spasms, constant fatigue, sensorineural hearing

loss, irritable bowel syndrome, spine problems, and leg and foot issues. (Dkt. No. 11, p. 13).



                                                  4
He also reports suffering from anxiety, depression, agitation, impaired attention span, sleep

problems, and suicidal ideation. (Id.). Plaintiff claims that he has struggled with these

conditions since 2008 and has received treatment from a number of medical providers.

                       1.      Hearing Loss

       Plaintiff began receiving treatment for ear and hearing problems in 2008, which led to

multiple surgeries for tympanostomy between 2011 and 2015. (See generally R. 747–887).

Plaintiff has worn hearing aids since 2008. (R. 749). In 2013, test results showed chronic

bilateral sensorineural hearing loss that was “moderate to severe” in the right ear and “mild to

moderately severe” in the left ear. (R. 846).

                       2.      Chronic Pain

                                        a. Dr. Mikhail Strut

       In November 2013, Plaintiff presented to Dr. Mikhail Strut for treatment of his chronic

pain symptoms. (R. 918–20). Plaintiff reported that he had generalized pain throughout his

body for many years and had previously been treated with prolotherapy by another doctor. (R.

918). Plaintiff reported that his current pain was a six on a ten-point scale but noted that it

typically ranged anywhere between a five and a ten. (Id.). Dr. Strut diagnosed Plaintiff with:

chronic cervical spine pain; cervical ligamentous dysfunction; cervical muscle spasm; cervical

enthesopathy; cranio-cervical headaches; lumbar enthesopathy; lumbar muscle spasms;

sacroiliitis; and chronic lumbar pain. (R. 919). Over the next several years, Dr. Strut treated

Plaintiff’s pain symptoms with prolotherapy injections throughout his body. (See generally R.

889–928). Dr. Strut’s treatment records frequently note Plaintiff’s depressed mood and flat

affect. (See e.g., R. 899, 912, 921).




                                                  5
                                      b. Dr. Howard Philip Levy

       In April 2015, Plaintiff was seen by Dr. Howard Philip Levy at Johns Hopkins Medical

Center for a genetic evaluation for Ehlers Danlos syndrome and Stickler syndrome. (R. 930–

35). Dr. Levy diagnosed Plaintiff with Stickler syndrome based on “[h]is personal and family

history of sensorineural hearing loss and high myopia, combined with his flat facial profile,

very high/narrow palate, submucous cleft palate, and aches [and] pains . . . .” (R. 933). With

regard to Plaintiff’s pain symptoms, Dr. Levy wrote that “pain is a common problem in

Stickler syndrome,” and noted that “there is no simple solution.” (Id.). Dr. Levy then listed a

number of recommendations that Plaintiff should follow, including: (1) avoidance of high-

impact activity and resistance exercise; (2) improvement of joint stability by increasing muscle

tone through low resistance exercise like walking, swimming, and yoga; (3) recognizing and

not exceeding current physical limitations by minimizing resistance and avoiding excess

repetition; and (4) attending physical therapy. (R. 934). Dr. Levy also diagnosed Plaintiff with

asthma and congenital bilateral sensorineural hearing loss. (Id.).

                                      c. Dr. Manish Saha

       In May 2015, Plaintiff presented to Dr. Manish Saha complaining of continued joint

pain. (R. 1687–91). Dr. Saha noted that Plaintiff was in graduate school but had recently

taken medical leave due to difficulties with pain and an inability to stay on top of his

schoolwork. (R. 1689). Dr. Saha confirmed Plaintiff’s Stickler syndrome diagnosis and also

diagnosed Plaintiff with depression. (R. 1689–90). Plaintiff saw Dr. Saha again in June and

July of 2015 for treatment of his pain symptoms. (R. 1678–86). Dr. Saha noted that “there is

no treatment for [Stickler syndrome] other than ongoing therapy and managing symptoms.”




                                                 6
(R. 1681). Dr. Saha prescribed a Fentanyl patch and a neck brace to help with Plaintiff’s neck

pain. (R. 1685).

       Plaintiff continued to see Dr. Saha through March 2017 for his pain-related symptoms.

(R. 1911–61). The medical records show that Plaintiff consistently complained of generalized

pain symptoms and that he continued to experience fatigue and difficulty sleeping. (See e.g.,

R. 1911, 1914, 1931–32). Dr. Saha saw Plaintiff for a preoperative visit on March 13, 2017.

(R. 1959–61). Plaintiff underwent surgery for a spinal fusion surgery on March 28, 2017. (R.

1973–41). After the operation, Plaintiff continued to complain of the same symptoms he had

prior to the surgery. (R. 1983–84). Doctors determined that Plaintiff might also benefit from

additional surgery to fuse other areas of his spine. (Id.).

                                       d. Dr. Ernest Enzien

       In June 2016, Plaintiff was seen by Dr. Ernest Enzien for his primary care. (R. 1764–

67). Dr. Enzien reported that Plaintiff suffered from Stickler syndrome, depression and anxiety

and noted that his prognosis was “guarded.” (R. 1764). Plaintiff suffered from pain in all of

his joints that worsened for no apparent reason. (Id.). Plaintiff reported that his pain was

generally a six or seven on a ten-point scale. (Id.). Dr. Enzien noted that Plaintiff’s condition

would be expected to last more than twelve months and that Plaintiff’s depression and anxiety

were affecting his physical condition. (Id.). Dr. Enzien noted that Plaintiff suffered from

muscle weakness and chronic pain and fatigue. (R. 1765). He also determined that Plaintiff

had “significant limitations” with reaching, handling, and fingering. (R. 1766). Dr. Enzien

also found Plaintiff’s condition would cause him to be off-task for at least 25 percent of the

workday and would also cause him to be absent from work more than four days per month. (R.




                                                  7
1767). Dr. Enzien added that Plaintiff’s anxiety and pain would trigger work stress and would

cause him difficulty completing tasks and reduce his focus. (Id.).

                          3.   Psychiatric Treatment

                                a. Kevin Pertchik, Ph.D.

       Plaintiff was treated by Dr. Kevin Pertchik at Saratoga Psychological Associates from

2011 through 2016. (R. 1657–58, 1744–51). In August 2015, Dr. Pertchik completed a

treatment summary noting that Plaintiff suffered from “anxiety over several health issues as

well as his career choices.” (R. 1657). Dr. Pertchik noted that Plaintiff had been “highly

fearful that his physical problems[,] weak connective tissue and joints[,] will greatly limit him

from completing an internship and fulfilling his career goals.” (Id.). He noted that Plaintiff

“has some physical limitations that at least temporarily limit his ability to work.” (R. 1658).

Dr. Pertchik found that Plaintiff’s prognosis was “fair,” and assessed that “[Plaintiff’s] health-

related general anxiety worries magnify his actual health problems.” (Id.). He added that

Plaintiff “has been caught in a vicious cycle of worry and that cycle needs to be mitigated more

successfully for him to maximize his physical potential. (Id.).

       In May 2016, Dr. Pertchik completed a Medical Source Statement. (R. 1744–51). Dr.

Pertchik described Plaintiff’s prognosis as “fair to poor,” and explained that Plaintiff

experiences “daily negative thinking” and is “obsessive about [his] health problems [which]

result in poor concentration and suicidal ideation.” (R. 1744). Dr. Pertchik opined that

Plaintiff’s “attendance and ability to complete a workweek are severely limited” by his chronic

pain. (R. 1746). He reported that Plaintiff suffered from “daily pain which is exacerbated by

anxiety and depression,” and assessed that “stress may trigger [Plaintiff’s] depression [and]

anxiety [and] exacerbate pain.” (R. 1747). With regard to Plaintiff’s ability work at a regular



                                                  8
job on a sustained basis, Dr. Pertchik noted that “attendance may be a problem due to

[Plaintiff’s] frequent hospitalization [and] chronic health flare-ups.” (R. 1751). He assessed

that Plaintiff’s ongoing medical conditions would likely cause him to be absent from work

more than four days per month. (R. 1749).

                               b. Elena Yakunina, Ph.D.

       Plaintiff saw Dr. Elena Yakunina for treatment of his mental health issues on 30

different occasions from October 2013 through February 2015. (See R. 1639–56). In June

2015, Dr. Yakunina completed a treatment summary describing Plaintiff’s treatment history

with her. (R. 1316–24). Dr. Yakunina’s notes indicate that Plaintiff first “presented with

major depressive disorder and academic/occupational concerns secondary to a chronic medical

condition.” (R. 1319). Dr. Yakunina reported that during Plaintiff’s second year of graduate

school his pain condition “started to deteriorate and seemed to no longer respond to the

prolotherapy injections he was receiving.” (Id.). Dr. Yakunina noted Plaintiff’s increasing

pain forced him “to withdraw from his internship and take a medical leave of absence from his

graduate program and move[] back home with his parents for medical care.” (Id.).

       Dr. Yakunina reported that Plaintiff “experienced significant hopelessness,

powerlessness, and depression due to his medical condition which restricted his ability to

develop professionally and socially and to function on his own.” (R. 1319). Plaintiff was

prescribed Cymbalta and Wellbutrin to help manage his symptoms of depression. (R. 1316).

Dr. Yakunina noted that Plaintiff’s chronic pain and depression interfere with his “ability to

interact effectively with coworkers,” and with this “performance of routine work, related tasks,

and interferes with [his] concentration.” (R. 1317). She also stated that Plaintiff’s condition

“interferes with traveling to work, maintaining a regular work schedule, sitting, typing, or



                                                 9
writing for sustained period of time.” (R. 1318). Plaintiff’s treatment with Dr. Yakunina

ended in February 2015 after Plaintiff withdrew from his graduate program and returned to

Albany to live with his parents. (R. 1319).

                                c. Dr. Naveen Achar

       On May 7, 2015, Plaintiff saw Dr. Naveen Achar for treatment for depression. (R.

1114–17). Plaintiff reported that he was in pain from his Stickler syndrome which had reduced

his quality of life and prevented him from doing normal activities. (R. 1114). Dr. Achar noted

Plaintiff’s flat affect and reported that Plaintiff “seem[ed] preoccupied with his pain issues.”

(R. 1116). Dr. Achar prescribed Cymbalta, Xanax, and Ambien and suggested psychiatric

hospitalization. (R. 1117).

       On May 26, 2015, Plaintiff was admitted to Albany Medical Center complaining of

diffuse pain, hopelessness, and suicidal ideation. (R. 1132). He was discharged the same day

after adjustments were made to his medications. (Id.). Plaintiff was admitted to Albany

Medical Center again on May 28, 2015 for twelve days for treatment of his depression. (R.

1659, 1668). Plaintiff was also admitted to Albany Medical Center in October 2016 for

unspecified depressive disorder. (R. 1773–81).

                                d. Four Winds Saratoga

       In November 2015, Plaintiff was admitted to Four Winds Saratoga for treatment of

anxiety, depression, possible thought disorder, intrusive suicidal ideation, with a recent panic

attack over not being able to continue his academic program and maintain employment. (See

R. 1720–31). Plaintiff was diagnosed with major depressive disorder, anxiety disorder, and

alcohol abuse. (R. 1722). Plaintiff had active suicidal ideation, impaired attention span, racing

thoughts, and poor impulse control. (R. 1727–30).



                                                 10
       Plaintiff was admitted to Four Winds again in January 2016 to address ongoing

depression, anxiety, and suicidal ideation. (R. 1732–43). Plaintiff reported that his diagnosis

of Stickler syndrome was his primary stressor. (R. 1732). Plaintiff underwent eight

electroconvulsive therapy (“ECT”) treatments with positive results. (R. 1733).

       Plaintiff was also admitted to Four Winds in November 2016 with reported feelings of

apathy and hopelessness about his situation. (R. 1782–94). Treatment notes indicate that

Plaintiff had become suicidal and severely depressed due to chronic neurological issues

causing him extreme pain. (R. 1782). Plaintiff underwent another eight-course series of ECT

treatments with positive results. (R. 1784).

                          4.   Consultative Evaluations

                                a. Dr. Kautilya Puri, Physical Examiner

       In July 2015, Plaintiff presented to Dr. Kautilya Puri for a consultative physical

examination. (R. 1631–34). Plaintiff reported that his primary complaints were lower back

pain and joint pain all over his body which were sharp and increase with movement. (R.

1631). Dr. Puri noted Plaintiff’s history of depression, anxiety, and Stickler syndrome with

congenital hearing loss and joint pains. (Id.). She observed that Plaintiff did not appear to be

in acute distress, had normal gait, could stand on his heels and toes, had a normal stance, could

rise from a chair without difficulty, and needed no help changing for the exam or getting on

and off the exam table. (R. 1632). She noted that Plaintiff’s straight leg raise was negative

bilaterally, that he had full flexion in his cervical spine, and that he had full rotary movement

bilaterally. (R. 1633). She found that he had full range of motion in his shoulders, arms, hips,

knees, and ankles. (Id.). Dr. Puri noted that Plaintiff had no sensory deficits, full strength in

his upper and lower extremities, and had intact hand and finger dexterity with full grip



                                                 11
strength. (Id.). Plaintiff reported that he can do some cooking, cleaning, laundry, and

shopping. (R. 1632). He stated that he could shower, bathe, and dress without assistance.

(Id.).

         Dr. Puri’s medical source statement concluded that:

                The [Plaintiff] did not have any objective limitations to
                communication, fine motor, or gross motor activity. [Plaintiff] had
                mild limitations to his gait and to his activities of daily living on
                examination today with mild limitations to squatting, bending,
                stooping, kneeling, and overhead reaching and moderate limitations
                to lifting weights. It is recommended that he not carry out strenuous
                activity or be in an environment which increases respiratory
                complaints. It is recommend that [Plaintiff] be seen by a
                psychologist.

(R. 1634).

                                b. Marvella Bowman, Ph.D., Psychiatric Examiner

         In July 2015, Plaintiff presented to Marvella Bowman, Ph.D. for a psychiatric

evaluation. (R. 1625–29). Plaintiff reported that he was able to manage his own money, drive,

and take public transportation if needed. (R. 1628). He stated that he was able to dress, bathe,

and groom himself, cook and prepare food, and engage in general cleaning. (Id.).

         Dr. Bowman noted that Plaintiff endorsed difficulty falling asleep and described his

depressive symptomatology including: dysphoric mood, crying spells, worthlessness,

diminished self-esteem, hopelessness, concentration difficulties, loss of usual interest,

concentration difficulties, loss of usual interest, irritability, and social withdrawal. (R. 1626).

Plaintiff endorsed anxiety-related symptomology including: excessive apprehension and worry,

restlessness, difficulty concentrating, irritability, flashbacks, fearfulness of abandonment by his

parents, and concerns about his future health. (Id.). Plaintiff denied any thought disorder

issues, cognitive deficits, suicidal ideation, or any manic symptomology. (Id.). Dr. Bowman



                                                  12
noted that Plaintiff’s thought processes were coherent and goal directed with no evidence of

hallucinations, delusions, or paranoia. (R. 1627). She noted that his affect was “somewhat

restricted and flat,” and that his mood was “apathetic.” (Id.). She found that Plaintiff’s insight

and judgment were good and that his intellectual functioning appears “within the average

range.” (R. 1627–28).

       Dr. Bowman’s medical source statement concluded that:

               The claimant displays no limitations following and understanding
               simple directions and instructions, performing simple tasks
               independently, maintaining attention and concentration,
               maintaining a regular schedule, learning new tasks, performing
               complex tasks independently, and making appropriate decisions.
               The claimant displays moderate limitations relating adequately with
               others and appropriately dealing with stress. These difficulties are
               caused by symptoms of depression and anxiety.

               The results of the present evaluation appear to be consistent with
               psychiatric problems, and this may significantly interfere with the
               claimant’s ability to function on a daily basis.

(R. 1628). She found that Plaintiff’s prognosis was “fair given the current treatment in place,”

and recommended that Plaintiff obtain group therapy and continue with psychological and

psychiatric treatment as currently provided. (R. 1629).

         D.    ALJ’s Decision Denying Benefits

       On October 20, 2017, the ALJ issued a decision denying Plaintiff’s application for

disability benefits. (R. 11–21). At step one of the five-step evaluation process, the ALJ

determined that Plaintiff had not engaged in any substantial gainful activity since August 1,

2013, the alleged onset date of his disability. (R. 13).

       At step two, the ALJ found that, under 20 C.F.R. § 404.1520(c), Plaintiff had three

“severe” impairments: Stickler/Ehler-Danlos syndrome, hearing loss, and depression. (R. 14).




                                                 13
       At step three, the ALJ found that, while severe, Plaintiff did not have an impairment or

combination of impairments that met the criteria for one of the impairments listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). (R. 14–15).

       Before proceeding to step four, the ALJ assessed Plaintiff’s residual functional capacity

(“RFC”), finding that:

               [Plaintiff] has the [RFC] to perform light work as defined in 20 CFR
               404.1567(b) except he may frequently balance, crawl, climb ramps,
               stairs, ladders, ropes, and scaffolds. He can perform no more than
               occasional stooping, kneeling and crouching, can frequently handle,
               finger, and feel with the left upper extremity, and occasionally reach
               overhead bilaterally. The claimant has diminished hearing and
               requires no more than a moderate noise level environment.
               Additionally, he can tolerate only occasional changes to a routine
               work setting, frequent interaction with supervisors, coworkers and
               the public, and would be off task no more than five percent of an
               eight-hour workday.

(R. 15). The ALJ’s supporting analysis explains that he reached this determination based

primarily on the opinions of Drs. Bowman, Bruni, Puri, and Enzien. (See R. 15–19).

       At step four, the ALJ determined that Plaintiff would be unable to perform any of his

past relevant work because the demands of his past relevant work would exceed the demands

of light work as assessed in the ALJ’s RFC determination. (R. 19).

       At step five, despite Plaintiff’s inability to perform any of his past relevant work, the

ALJ determined that there are jobs that exist in significant numbers in the national economy

that Plaintiff can perform. (R. 19–21). Specifically, based on Plaintiff’s age, education, job

skills, and work experience, as well as testimony from the vocational expert, the ALJ found

that Plaintiff would be able to work as a cashier, a cleaner/housekeeper, or a photocopy

machine operator. (See id.).




                                                 14
III.   DISCUSSION

       A. Disability Standard

       To be considered disabled, a claimant must establish that he is “unable to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). In

addition, the claimant’s impairment(s) must be “of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy . . . .” 42

U.S.C. § 1382c(a)(3)(B).

       The SSA uses a five-step process to evaluate disability claims:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which meets or equals the
               criteria of an impairment listed in Appendix 1 of the regulations. If
               the claimant has such an impairment, the [Commissioner] will
               consider him [per se] disabled . . . . Assuming the claimant does not
               have a listed impairment, the fourth inquiry is whether, despite the
               claimant’s severe impairment, he has the residual functional
               capacity to perform his past work. Finally, if the claimant is unable
               to perform his past work, the [Commissioner] then determines
               whether there is other work which the claimant can perform.

Selian v. Astrue, 708 F.3d 409, 417–18 (2d Cir. 2013) (quoting Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012)); see also 20 C.F.R. § 404.1520. The Regulations define residual

functional capacity as “the most [a claimant] can still do despite [their] limitations.” 20 C.F.R.

§ 404.1545. In assessing the RFC of a claimant with multiple impairments, the SSA considers



                                                 15
all “medically determinable impairments,” including impairments that are not severe. Id. §

404.1545(a)(2). The claimant bears the burden of establishing disability at the first four steps;

the Commissioner bears the burden at the last. Selian, 708 F.3d at 418.

       B. Standard of Review

       In reviewing a final decision by the Commissioner under 42 U.S.C. § 405, the Court

does not determine de novo whether Plaintiff is disabled. Rather, the Court must review the

administrative record to determine whether “there is substantial evidence, considering the

record as a whole, to support the Commissioner’s decision and if the correct legal standards

have been applied.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009).

       When evaluating the Commissioner’s decision, “the reviewing court is required to

examine the entire record, including contradictory evidence and evidence from which

conflicting inferences can be drawn.” Selian, 708 F.3d at 417 (quoting Mongeur v. Heckler,

722 F.2d 1033, 1038 (2d Cir. 1983)). The Court may set aside the final decision of the

Commissioner only if it is not supported by substantial evidence or if it is based upon a legal

error. 42 U.S.C. § 405(g); Selian, 708 F.3d at 417; Talavera, 697 F.3d at 151. “Substantial

evidence is more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Brault v. Soc. Sec. Admin., Comm’r, 683

F.3d 443, 447–48 (2d Cir. 2012) (quoting Moran, 569 F.3d at 112). The substantial evidence

standard is “very deferential,” and the Court may only reject the facts found by the ALJ “if a

reasonable factfinder would have to conclude otherwise.” Id. at 448 (quoting Warren v.

Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)).

       Consequently, “[e]ven where the administrative record may also adequately support

contrary findings on particular issues, the ALJ’s factual findings ‘must be given conclusive



                                                16
effect’ so long as they are supported by substantial evidence.” Genier v. Astrue, 606 F.3d 46,

49 (2d Cir. 2010) (quoting Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982)).

       C. Analysis

       In challenging the Commissioner’s denial decision, Plaintiff argues that the RFC was

not supported by substantial evidence because the ALJ “picked and chose bits and pieces of the

medical evidence that supported his decision, and ignored or misconstrued the parts of the

medical evidence that supported Plaintiff’s claims.” (Dkt. No. 11, p. 25). Specifically,

Plaintiff challenges the ALJ’s finding that Plaintiff would be off task for no more than five

percent of an eight-hour workday. (Id.). Plaintiff asserts that there is “not one shred of

evidence to support this conclusion,” and he cites contrary evidence from his treating providers

that support his claim that his medical conditions prevent him from remaining on task and

maintaining acceptable work attendance. (Id., pp. 25–26).

       In response, the Commissioner asserts that the ALJ properly evaluated the opinion

evidence in the record. (Dkt. No. 18, pp. 11–22). Specifically, the Commissioner claims that

the ALJ’s reliance on non-treating, non-examining physicians and psychologists was proper

because those opinions are consistent with other medical evidence in the record. (Id., pp. 20–

22). The Commissioner claims that the ALJ considered all of the opinion evidence from

Plaintiff’s treating physicians and properly incorporated it into the RFC determination. (Id., p.

21). In sum, the Commissioner argues that although the “RFC does not exactly mirror any one

opinion, it reflects the evidence as a whole and the resulting RFC is supported by substantial

evidence.” (Id.).

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole,” even if that



                                                17
finding does not perfectly correspond with any of the opinions of cited medical sources. Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). However, an ALJ is not a medical professional,

and “is not qualified to assess a claimant’s RFC on the basis of bare medical findings.” Ortiz

v. Colvin, 298 F. Supp. 3d 581, 586 (W.D.N.Y. 2018). In other words, there must be

substantial evidence to support a finding of functional limitations or lack thereof.

         Relatedly, under the treating physician rule, an ALJ owes “deference to the medical

opinion of a claimant’s treating physician[s].” Church v. Colvin, 195 F. Supp. 3d 450, 453

(N.D.N.Y. 2016) (citing Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)). However,

“[w]hen a treating physician’s opinion is not consistent with other substantial evidence in the

record, such as the opinions of other medical experts, . . . the hearing officer need not give the

treating source opinion controlling weight.” Id. When a treating physician’s opinions are

disregarded, the ALJ must provide “good reasons” for doing so. See 20 C.F.R. § 404.1527(d).

Indeed, the Second Circuit has instructed that courts should “not to hesitate to remand when the

Commissioner has not provided ‘good reasons’ for the weight given to a treating physician’s

opinion” or when the ALJ’s opinion does not “comprehensively set forth reasons for the weight

assigned to a treating physician’s opinion.” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir.

2004).

         Recently, in Estrella v. Berryhill, the Second Circuit reiterated its mandate that ALJs

must follow specific procedures in determining the appropriate weight to assign a treating

physician’s opinion. See generally 925 F.3d 90, 95–98 (2d Cir. 2019). The Circuit described

the applicable standard, writing that:

                First, the ALJ must decide whether the opinion is entitled to
                controlling weight. “[T]he opinion of a claimant’s treating
                physician as to the nature and severity of [an] impairment is given
                ‘controlling weight’ so long as it ‘is well-supported by medically

                                                 18
               acceptable clinical and laboratory diagnostic techniques and is not
               inconsistent with the other substantial evidence in [the] case
               record.’” Burgess, 537 F.3d at 128 (third brackets in original)
               (quoting 20 C.F.R. § 404.1527(c)(2)). Second, if the ALJ decides
               the opinion is not entitled to controlling weight, it must determine
               how much weight, if any, to give it. In doing so, [the ALJ] must
               “explicitly consider” the following, nonexclusive “Burgess factors”:
               “(1) the frequen[cy], length, nature, and extent of treatment; (2) the
               amount of medical evidence supporting the opinion; (3) the
               consistency of the opinion with the remaining medical evidence; and
               (4) whether the physician is a specialist.” Selian v. Astrue, 708 F.3d
               409, 418 (2d Cir. 2013) (per curiam) (citing Burgess, 537 F.3d at
               129 (citing 20 C.F.R. § 404.1527(c)(2))). At both steps, the ALJ
               must “give good reasons in [its] notice of determination or decision
               for the weight [it gives the] treating source’s [medical] opinion.”
               Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (per curiam)
               (quoting 20 C.F.R. § 404.1527(c)(2)).

Id. at 95–96. The Circuit also noted that “[a]n ALJ’s failure to ‘explicitly’ apply the Burgess

factors when assigning weight at step two is a procedural error.” Id. (citing Selian, 708 F.3d at

419–20). “If ‘the Commissioner has not [otherwise] provided ‘good reasons’ [for its weight

assignment],’ we are unable to conclude that the error was harmless and consequently remand

for the ALJ to ‘comprehensively set forth [its] reasons.’” Id. (citing Halloran, 362 F.3d at 32–

33).

       Upon review of the record, the Court finds that the ALJ’s conclusion that Plaintiff

“would be off task no more than five percent of an eight-hour workday” is not supported by

substantial evidence. (See R. 15). In fact, the ALJ’s determination as to Plaintiff’s estimated

time “off task” is directly contrary to the opinions of all of Plaintiff’s treating physicians,

including Drs. Yakunina, Pertchik, and Enzien. Specifically, Dr. Yakunina reported in July

2015 that “[t]he primary impairment in Plaintiff’s situation is due to his severe and chronic

pain,” which would prevent him from being able to “sit, type, write, or preform repetitive

movements with his hands which in combination makes it difficult for him to work.” (R.



                                                  19
1641). Dr. Yakunina also determined that Plaintiff’s “severe pain is also distracting and

prevent[s] him from being able to concentrate on tasks or interact with others appropriately.”

(Id.). She concluded that “[Plaintiff’s] depression is caused by the limitations imposed by his

medical condition and the experience of debilitating chronic pain on a daily basis,” and noted

that his conditions “severely impair[] his ability to work.” (R. 1641–42). She assessed that

Plaintiff would have “extreme” difficulties with concentration, persistence and pace, and would

likely be absent from work more than four days per month. (R. 1643–44). Notably, Dr.

Yakunina’s observations were based on 30 individual counseling sessions between October

2013 and February 2015. (R. 1639).

       The ALJ appears to discredit Dr. Yakunina’s assessment because Plaintiff was enrolled

in a graduate program at the time her opinion was rendered—a fact the ALJ found “suggests a

higher level of functioning and tends to lessen the persuasiveness of [Dr. Yakunina’s]

opinion.” (See R. 17). The ALJ fails to mention, however, that Plaintiff withdrew from that

graduate program because of his continued struggle with chronic pain and mental health issues.

(See R. 294–95, 1319–20, 1639). Treatment notes from Plaintiff’s treating providers show that

Plaintiff’s chronic pain caused by Stickler syndrome is the primary source of his depression

and anxiety. (See e.g., R. 1316–18, 1392–93, 1744).

       Significantly, Dr. Yakunina’s opinions are consistent with Dr. Pertchik’s May 2016

assessment, in which Dr. Pertchik opined that “[d]ue to physical pain and recurrent injuries

from his well documented Sticklers syndrome, [Plaintiff’s] attendance and ability to complete a

workweek are severely limited.” (R. 1746). Dr. Pertchik also found that Plaintiff’s medical

conditions would cause him to be absent from work “more than four days per month,” and that

Plaintiff’s “obsess[ion] about health problems result in poor concentration [and] suicidal



                                                20
ideation.” (R. 1744, 1749). Dr. Pertchik’s assessment found Plaintiff’s prognosis was “fair to

poor” and notes that Plaintiff’s conditions required three hospital admissions for psychiatric

treatment within one year, and that “stress may trigger his depression and anxiety and

exacerbate [his] pain.” (R. 1747–48). With regard to working at a regular job on a sustained

basis, Dr. Pertchik noted that Plaintiff’s “attendance may be a problem due to frequent

hospitalization and chronic health flare-ups.” (R. 1751). Notably, Dr. Pertchik’s assessment

was based on his observations during weekly counseling sessions with Plaintiff since August

2011. (R. 1744).

       Furthermore, Dr. Enzien completed a Medical Source Statement in June 2016 which

also indicates that Plaintiff’s medical conditions would cause him considerable difficulty

maintaining a regular work schedule. (R. 1752–55). Specifically, Dr. Enzien determined that

Plaintiff’s symptoms would likely cause him to be off task “25 percent or more” in a typical

workday and would cause him to be absent from work “more than four days per month.” (R.

1755). Dr. Enzien stated that Plaintiff’s conditions would cause him difficulty completing

tasks and would reduce his ability to focus. (Id.). Dr. Enzien assessed that Plaintiff’s

prognosis was “guarded” and noted that Plaintiff would likely require four unscheduled breaks

each day. (R. 1753).

       Taken together, the opinions from Plaintiff’s treating providers all flatly contradict the

ALJ’s finding that Plaintiff “would be off task no more than 5 percent of an eight-hour

workday.” (R. 15). The medical evidence shows that Plaintiff’s treating providers consistently

found that Plaintiff’s mental and physical medical conditions would cause significant

limitations to his ability to meet the demands of regular employment. (See, e.g., R. 1316–20,

1392–93, 1744–51, 1752–55).



                                                21
        Moreover, the ALJ did not give good reasons for rejecting the opinions of Plaintiff’s

treating providers. Rather, the ALJ’s decision relies heavily on the consultative examiners and

non-examining experts, while disregarding Plaintiff’s treating providers’ opinions that his

conditions caused serious limitations in his ability to remain on task and meet the demands of a

regular work schedule. The ALJ’s decision discredits each of Plaintiff’s treating providers for

different reasons but appears to have cherry-picked evidence from the record that only

supported his findings.1 Further, the decision does not account for key factors that support the

treating physicians’ findings, particularly the extent of their treatment history with Plaintiff and

the consistency among their opinions. See Estrella, 925 F.3d at 95–96 (citing, inter alia, 20

C.F.R. § 404.1527(c)(2)). Indeed, the treating providers were unanimous in their opinion that

Plaintiff has significant physical and mental limitations in performing and attending work.

(See R. 15–19). Thus, the ALJ’s failure to properly address the treating physicians’ opinions

on these issues was error.

        In sum, the Court finds that the ALJ erred in applying the treating physician rule which

led the ALJ to formulate an RFC that was not supported by substantial evidence. Therefore,

Plaintiff’s case must be remanded for further proceedings. On remand, the Commissioner’s

review should focus on the impact of Plaintiff’s chronic pain on his ability to consistently

attend work and remain on task. At a minimum, the ALJ should review the Second Circuit’s

decision in Estrella and provide a more detailed analysis supporting his application of the


1
  As an example, the Court notes that the ALJ gave great weight to the consultative psychiatric examiner,
Dr. Bowman. (See R. 15–19). Dr. Bowman found that Plaintiff’s condition “appear[s] to be consistent
with psychiatric problems, and this may significantly interfere with the claimant’s ability to function on
a daily basis.” (R. 1628). However, the ALJ’s decision fails to mention this important finding, and
instead, only cites evidence from Dr. Bowman’s report that is favorable to his ultimate conclusion. (See
R. 17, 1625–29). The Court finds that Dr. Bowman’s assessment that Plaintiff’s mental impairments
could “significantly interfere” with his daily functioning should have been considered in combination
with the opinions of Plaintiff’s treating physicians.

                                                    22
treating physician rule. See Schaal v. Apfel, 134 F.3d 496, 503 (2d Cir. 1998) (“[B]ecause . . .

the ALJ . . . failed to follow SSA regulations requiring a statement of valid reasons for not

crediting the opinion of plaintiff’s treating physician, . . . a remand is necessary in order to

allow the ALJ to reweigh the evidence.”); see also Kuhaneck v. Comm’r of Soc. Sec., 357 F.

Supp. 3d 241, 245–48 (W.D.N.Y. 2019) (remanding for further proceedings where the ALJ

rejected a detailed medical source statement from the plaintiff’s treating physicians without

providing sufficiently good, nonconclusory reasons for rejecting it); Valderrama v. Comm’r of

Soc. Sec., 379 F. Supp. 3d 141, 145–48 (S.D.N.Y. 2019) (same).2

IV.       CONCLUSION

          For the foregoing reasons it is

          ORDERED that the Commissioner’s decision is REVERSED and REMANDED

    pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with this

    Memorandum-Decision & Order; and it is further

          ORDERED that the Clerk of the Court is directed to close this case.

          IT IS SO ORDERED.

          Date: January 8, 2020
                Syracuse, New York




2
  Because remand is necessary in this case, the Court declines to address the additional arguments
advanced by Plaintiff in support of the same relief. See Insalaco v. Comm’r of Soc. Sec., 366 F. Supp. 3d
401, 410 (W.D.N.Y. 2018) (declining to reach the plaintiff’s additional arguments after remanding for
further administrative proceedings where the ALJ failed to properly apply the treating physician rule).

                                                   23
